          Case 5:19-cv-00310-HE Document 1 Filed 04/04/19 Page 1 of 46



              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

(1)    ALLISON BEARD,                            )
                                                     Case No. CIV-19-310-HE
(2)    ADRIAN E. GRANT                           )
(3)    BRANDON J. BALLARD,                       )
(4)    CARIE R. WALKER,                          )
(5)    CHEYENNE A. MOORE,                        )
(6)    DAVID FLOWERS,                            )
(7)    DELMA L. SULLIVAN,                        )
(8)    DEODRICK CARTER,                          )
(9)    DONNIE A. MCINTOSH,                       )
(10)   DONNINO Y. MORELAND,                      )
(11)   KEITH L. BROWN,                           )
(12)   LARRY D. BROWN,                           )
(13)   RICO WILLIAMS                             )
(14)   ROBIN RATLIFF,                            )
(15)   SHAWN A. DETWILER,                        )
(16)   SHAWN E SHINTON,                          )
(17)   TERRY L. HUNT,                            )
(18)   TERRY L. LEE,                             )
(19)   TITUS T. HELMS,                           )
(20)   TRAVIS HUDDLESTON,                        )
(21)   TONY D. HUMDY,                            )
(22)   TYRONE MORROW,                            )
(23)   WAYNE WILLIAMS,                           )
       on behalf of themselves and a class       )
       of similarly situated individuals         )
                                   Plaintiffs,   )
                                                 )
v.                                               )
                                                 )
(1)    DELYNN FUDGE, Executive Director,         )
       Oklahoma Pardon and Parole Board          )
       and in her individual capacity,           )
                                                 )
(2)    JOE ALLBAUGH, Director,                   )
       Oklahoma Department of Corrections,       )
       and in his individual capacity,           )
                                 Defendants.     )
                                             1
         Case 5:19-cv-00310-HE Document 1 Filed 04/04/19 Page 2 of 46



                                 CIVIL COMPLAINT

      COMES NOW, the Plaintiffs, through their attorney, Ronald “Skip” Kelly, and

submits the Plaintiffs’ “Complaint” and states:

PARTIES

      PLAINFIFFS (All Plaintiffs are residents of the State of Oklahoma).

      1.      Plaintiff: Allison Beard, # 104519, Oklahoma County, Case No. CF-
1979-4516, an inmate in the custody of the Oklahoma Department of Corrections was
convicted in 1979 of:

      Count 1: Murder I                                    LIFE

      2.      Plaintiff: Adrian E. Grant, # 250714, Oklahoma County, Case No. CF-
1996-2619, an inmate in the custody of the Oklahoma Department of Corrections was
convicted in 1996 of:

      Count 1: Manslaughter I                              LIFE

      3.      Plaintiff: Brandon J. Ballard, # 281777, Tulsa County, Case No. CF-
1999-277, an inmate in the custody of the Oklahoma Department of Corrections was
convicted in 1999 of:

      Count 1: Murder I (felony)                        LIFE (CS)
      Count. 2: Shooting with Intent to Kill            LIFE (CS)
      (An appeal is pending in the OCCA, PC-2018-1225).

      4.      Plaintiff:  Carie R. Walker, # 249486, Oklahoma County, Case No. CF-
1994-1739, an inmate in the custody of the Oklahoma Department of Corrections was
convicted in 1994 of:

      Count 1: Murder I                                    LIFE

      5.      Plaintiff: Cheyenne A. Moore, # 175584, Cleveland County, Case No.
CRF-1988-887, an inmate in the custody of the Oklahoma Department of Corrections was
convicted of:

      Count 1: Murder I                                    LIFE
                                            2
        Case 5:19-cv-00310-HE Document 1 Filed 04/04/19 Page 3 of 46



      6.     Plaintiff:   David Flowers, # 231086, Comanche County, CF-1993-241,
an inmate in the custody of the Oklahoma Department of Corrections was convicted in
1992 of:

      Count 3-4: Murder I                                (2) LIFE (CS)
      Count 5: Conspiracy to Commit Robbery-First Degree 10 years (CS W/Ct. 3).

      (An appeal is pending in the OCCA, PC-2019-212.)

       7.    Plaintiff: Delma L. Sullivan, # 224367, Oklahoma County, Case No(s).
CF-1993-2996, CF-1993-5403, CF-1993-5404, CF-1993-5406, an inmate in the custody
of the Oklahoma Department of Corrections and was sentenced in 1995 of:

      CF-1993-2996
      Count 1: Murder I                                   LIFE
      Count 2: Robbery with a Dangerous Weapon            50 years
      Count 3: Robbery with a Dangerous Weapon            50 years
      (All counts CS and CS to CF-1993-5406)

      CF-1993-5403
      Count 1: Unauthorized Use of a Motor Vehicle        4 years

      CF-1993-5404
      Count 1: Grand Larceny 5 years (Discharged October 5, 1996)

      CF-1993-5406
      Count 1: Defrauding an Inn Keeper                   5 years.

      8.     Plaintiff:   Deodrick Carter, # 230093, Oklahoma County Case, No.CF-
1993-5406, CF-1993-2996, an inmate in the custody of the Oklahoma Department of
Corrections and was sentenced in 1997 of:

      CF-1993-2996
      Count 1: Murder I                                   LIFE (CS)
      Count 2: Robbery with A Firearm                     15 years (CS)
      Count 3: Robbery with A Firearm                     15 years (CS)
      CF-1993-5406
      Count 1: Arson III                                  15 years
      (CS to CF-1993-2996)


                                          3
         Case 5:19-cv-00310-HE Document 1 Filed 04/04/19 Page 4 of 46



       9.    Plaintiff: Donnie A. McIntosh, # 259416, Oklahoma County, Case No.
CF-1996-2308, CF-1997-6886, CF-1997-6887, CF-1997-6892, an inmate in the custody
of the Oklahoma Department of Corrections and was sentenced in 1997 of:

      CF-1996-2308
      Count 4: Robbery with a Firearm                       LIFE
      (CS but CC to CF-1997-6887)
      CF-1997-6886
      Count 1: Burglary II                                  7 years (CS)

      CF-1997-6887
      Count 1: Burglary II                                  7 years (CS)

      CF-1997-6892
      Count 1: Burglary I                                   20 years
      (discharged September 1, 2011).

       10.   Plaintiff:    Keith L. Brown, # 374584, Logan County, Case No. CF-1999-
174, an inmate in the custody of the Oklahoma Department of Corrections was sentenced
in 1999 of:

      Count 1: Shooting with Intent to Kill                 LIFE
      (An appeal is pending in the OCCA, PC-2018-724)

       11.     Plaintiff:    Larry D. Brown, # 260964, Tulsa County, Case No. CF-1997-
1409, an inmate in the custody of the Oklahoma Department of Corrections was sentenced
in 2018, after resentencing, of:

      Count 1: Murder I                                    LIFE
      (A direct appeal is pending in the OCCA, F-2018-954)

       12.    Plaintiff:    Robin Ratliff, # 342233, Rogers County, Case No.CRF-1994-
73, an inmate in the custody of the Oklahoma Department of Corrections was sentenced in
1994 of:

      Count 1: Murder II                                    LIFE

      13.     Plaintiff:    Shawn A. Detwiler, # 225353, Garfield County, Case No. CF-
1996-244, CF-1996-422, CF-1996-423, CF-1996-482, serving de facto LWOP, is an
inmate in the custody of the Oklahoma Department of Corrections was sentenced in 1998
of:
                                          4
         Case 5:19-cv-00310-HE Document 1 Filed 04/04/19 Page 5 of 46



      CF-1996-422
      Count 1: Robbery with an Imitation Firearm                46 Years (CS)

      CF-1996-423
      Count 1: Robbery or Attempted w/Dangerous Weapon          87 Years (CS)
      Count 2: Assault &/or Battery w/Deadly Weapon             LIFE (CS)

      CF-1996-244         (discharged Sept. 23, 2001)
      Count 1: Burglary in the Second Degree,                   5 Years
      Count 2: Knowingly Concealing Stolen Property             5 Years
      Count 3: Unauthorized Use of a Motor Vehicle              5 Years
      Count 4: Unauthorized Use of a Motor Vehicle              5 Years

      CF-1996-482         (discharged Oct. 14, 2006)
      Count 1: Assault &/or Battery w/Dangerous Weapon          10 Years
      Count 2: Escape from Confinement         (discharged)     3 Years

(An appeal is pending in the OCCA, PC-2018-723)

       14.    Plaintiff:  Shawn E. Shinton, # 225353, Garvin County, Case No. CF-
1993-20 an inmate in the custody of the Oklahoma Department of Corrections and was
sentenced in 1994 of:

      Count 1: Murder II                                        LIFE

      15.     Plaintiff:   Terry L. Hunt, Tulsa County, Case No. CF-1996-5169, an
inmate in the custody of the Oklahoma Department of Corrections and was sentenced in
1997 of:

      Count 1: Murder I                                         LIFE

       16.   Plaintiff:   Terry L. Lee, Oklahoma County, Case No. CF-1992-573,
serving de facto LWOP, is an inmate in the custody of the Oklahoma Department of
Corrections and was sentenced in 1997 of:

      Count 1: Robbery with a Firearm                           25 Years (CS)
      Count 2: Murder I                                         LIFE (CS)

      17.     Plaintiff:   Titus T. Helms, Carter County, Case No. CF-1994-106, an
inmate in the custody of the Oklahoma Department of Corrections and was sentenced in
1995 of:

                                          5
         Case 5:19-cv-00310-HE Document 1 Filed 04/04/19 Page 6 of 46



      Count 1: Murder I                                                 LIFE

      (Plaintiff has an Application for Post-Conviction Relief pending in the District
      Court)

      18.     Plaintiff:    Tony D. Humdy, Carter County, Case No. CRF-1992-281, an
inmate in the custody of the Oklahoma Department of Corrections and was resentenced in
2018 of:

      Count 1: Attempted Robbery with a Firearm                         LIFE (CC)
      Count 3: Murder I                                                 LIFE (CC)

      (Plaintiff was resentenced on December 21, 2018, and an appeal is pending in the
      OCCA, F-2018-1278.)

       19.    Plaintiff:  Tyrone Morrow, # 271328 Tulsa County, Case No. CF-1998-
746, serving de facto LWOP, is an inmate in the custody of the Oklahoma Department of
Corrections and was sentenced in 1999 of:

      Count 1: Murder I                                                 LIFE (CS)
      Count 2: Murder I                                                 LIFE (CS)
      Count 3: A and B w/deadly Weapon                                  20 Years (CS)


       20.    Plaintiff:   Wayne Williams, # 263411, Oklahoma County, Case No. CF-
1996-495, an inmate in the custody of the Oklahoma Department of Corrections and was
sentenced in 1997 of:

      Count 1: Murder I                                                 LWOP (CS)
      Count 2: Murder I                                                 LWOP (CS)

      (Plaintiff has an application for post-conviction relief pending in the district court.)




                                             6
            Case 5:19-cv-00310-HE Document 1 Filed 04/04/19 Page 7 of 46



       DEFENDANT

       1.      Defendant: DELYNN FUDGE, Executive Director, Oklahoma Pardon and
Parole Board (“PPB”) and in her individual capacity was working under color of State law
when the allegations arose. West v. Atkins, 487 U.S. 42 (1988). The Defendant is a resident
of the State of Oklahoma.

       2.     Defendant: JOE ALLBAUGH, Director, Oklahoma Department of
Corrections, and in his individual capacity was working under color of State law when the
allegations arose. West v. Atkins, 487 U.S. 42 (1988). The Defendant is a resident of the
State of Oklahoma.

                             JURISDICTION AND VENUE

       1.      The cause of this action is brought under 42 U.S.C. § 1983 with this Court

having jurisdiction under 42 U.S.C. § 1331 and 28 U.S.C. §§ 1343. This Court has

supplemental jurisdiction under 28 U.S.C. § 1367 over state law claims asserted. Also,

under the Federal Declaratory Judgment Act, 28 U.S.C. § 2201, et seq.

       2.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions causing Plaintiff’s claims occurred in this District.


     INTRODUCTORY STATEMENT AND FACTUAL BASIS FOR CLAIM

       3.      In 2012, the United States Supreme Court declared such sentences

unconstitutional for those under 18 at the time of their crimes, noting “the distinctive

attributes of youth diminish the penological justifications for imposing the harshest

sentences on juvenile offenders, even when they commit terrible crimes.” Miller v.

Alabama, 132 S.Ct. 2455, 2458, 2469 (2012) (citing Roper v. Simmons, 543 U.S. 551, 560

(2005), and Graham v. Florida, 560 U.S. 48, 68-69 (2010)).

                                             7
            Case 5:19-cv-00310-HE Document 1 Filed 04/04/19 Page 8 of 46



       4.      The Plaintiffs were juveniles at the time the offenses were committed and

sentenced to terms of Natural Life where these sentences guarantee death behind bars for

crimes allegedly committed as children and, decades later, are being deprived of a

meaningful opportunity for release, in contravention of their federal constitutional rights.

       5.      Plaintiffs have submitted statistical data compiled from the PPB at [Exhibit

1]. This data establishes Plaintiffs’ burden demonstrating there is no realistic opportunity

to obtain release before the expiration of a sentence. The fiscal year 2017, the PPB

considered 900 total violent offenders and recommended only 23 offenders or 2.5% to the

Governor for final approval. The fiscal year 2018 yielded slightly higher but far from a

realistic opportunity, the PPB considered 1,020 total violent offenders and recommended

only 64 offenders or 6.3% to the Governor for final approval. This data cannot be disputed

by the State which demonstrates with certainty the PPB only provides a minuscule of hope

at obtaining release and not any meaningful or realistic opportunity to obtain release within

Plaintiffs’ life expectancy.

       6.      A juvenile offender sentenced to a natural life which exceeds his life

expectancy does not support the position of rehabilitation. A life sentence equals de facto

LWOP which violates the Eighth and Fourteenth Amendments. The Plaintiffs’ sentences

exceed their life expectancy thus violating the Eighth Amendment. Where “the bar in the

U.S. Constitution’s Eighth Amendment against cruel and unusual punishment prohibits

subjecting an individual “to excessive sanctions.” Roper v. Simmons, 543 U.S. 551, 560

(2005).
                                             8
            Case 5:19-cv-00310-HE Document 1 Filed 04/04/19 Page 9 of 46



       7.      Plaintiffs are entitled to a “meaningful opportunity to obtain release based on

demonstrated maturity and rehabilitation.” Graham v. Florida, 560 U.S. 48, 75 (2010)

(emphasis added). Juvenile offenders sentenced to de facto life without parole now have

a constitutionally-protected liberty interest in parole proceedings permitting release based

on demonstrated maturity and rehabilitation. The Defendant Board’s practices and customs

governing the parole review process for Plaintiffs represent arbitrary system of denials

which do not comply with Graham and Miller’s mandates. For review, Defendants treat

these “juvenile offenders” no differently than adult offenders.

       8.      The Defendant Board violates Plaintiffs’ constitutional rights to a meaningful

and realistic opportunity to obtain parole. Absent intervention by this Court, the PPB will

continue to violate the rights of the juvenile offenders whose rehabilitation and maturation

is not being meaningfully considered. There is no legislation in place that would mandate

the Board consider any factors as out lined in Graham or Miller thus leaving a system

solely discretionary

       9.      The discretionary parole procedures in Oklahoma provide no evidentiary

rules, no right to obtain expert assistance or testimony, no cross-examination, no

compulsory process, or the assistance of counsel and cannot meet the meaningful

requirements under the constitution and enforce Miller’s concerns. In Oklahoma for a

homicide offender or any offense considered violent, the parole process is done in two-

stages. The first stage is a jacket review where the majority of offenders are denied. After

a review of the statistical data compiled by the Board their denials appear based upon
                                              9
         Case 5:19-cv-00310-HE Document 1 Filed 04/04/19 Page 10 of 46



commitment offenses because no requirements must be considered. In the first stage

“jacket review” the offender has no right to challenge the accuracy of any information

obtained in the Board’s file.

       10.    The hearings in second stage are rarely granted but when they are, they

generally less than 15 minutes, with the majority of the discussion not on the individual’s

rehabilitation and maturation but on the underlying commitment offense, which occurred

decades prior. Any inquiry which ignores maturity and rehabilitation is inadequate and

focuses upon the commitment offense is inadequate to provide meaningful consideration

and depriving those offenders to a realistic opportunity. Also, Plaintiffs may not challenge

accuracy of any portion of the parole information obtained in their file.

       11.    A liberty interest has been established in a parole system for these juvenile

offenders thus dissolving the State’s sovereign immunity under the Eleventh Amendment.

The PPB and Governor are now subject to a cause of action that the class of offenders have

standing to bring. A liberty interest has been established by the Constitution under the

Eighth Amendment where an expectation and interest created by state laws or policies.

Wilkinson v. Austin, 545 U.S. 209, 221 (2005); Estate of DiMarco v. Wyo. Dep’t of Corr.,

473 F.3d 1334, 1339 (10th Cir. 2007).

       12.    Because of Defendant Board’s actions, Plaintiffs have been and continue to

be denied a realistic and meaningful opportunity for release, in violation of the Eighth and

Fourteenth Amendments to the United States Constitution and in violation of the Okla.

Constitution, Art. I, §§ 7, 9.
                                             10
            Case 5:19-cv-00310-HE Document 1 Filed 04/04/19 Page 11 of 46



       13.      The goal is not to challenge the fact or duration of Plaintiffs’ confinement.

Instead, Plaintiffs seek a declaration that the current parole process afforded to individuals

serving de facto LWOP sentences are unconstitutional, and an affirmative injunction

requiring Defendant Board to provide proceedings that afford a meaningful opportunity to

obtain release based on demonstrated maturity and rehabilitation for youthful offenders

serving unconstitutional de facto LWOP sentences.

       14.      Plaintiffs’ claims are two-fold, seeking declaratory judgement because the

Oklahoma Legislature revived and reenacted by reference Oklahoma’s Truth and

Sentencing Act (“Act”) and sentencing matrix. Plaintiffs argue because the created liberty

interest in parole creates a federal constitutional claim thus giving the Court supplemental

jurisdiction over any state law claims. See Below.

     I.         PLAINTIFFS’ SENTENCES VIOLATE THE EIGHTH
                AND FOURTEENTH AMENDMENTS OF THE UNITED
                STATES    CONSTITUTION    BECAUSE    THE
                OKLAHOMA PARDON AND PAROLE BOARD’S
                SYSTEM IS INADEQUATE TO PROVIDE A
                MEANINGFUL AND REALISTIC OPPORTUNITY FOR
                RELEASE BASED ON DEMONSTRATED MATURITY
                AND REHABILITATION.

                            ARGUMENT AND AUTHORITY

          16.   The requirements of due process under Graham, Miller, and Montgomery

require a meaningful and realistic opportunity to obtain release. The PPB’s review in

Oklahoma is discretionary and cannot provide for any meaningful or realistic opportunity

for consideration for parole within an individual’s life expectancy. The issues with

                                              11
         Case 5:19-cv-00310-HE Document 1 Filed 04/04/19 Page 12 of 46



rehabilitation and maturation are issues that get no consideration by the PPB because the

system is solely discretionary. Plaintiffs’ arguments about a lack of meaningful and

realistic opportunity from a process that is more sham, than real. When a juvenile offender

has no reasonable expectation to ever be released from confinement then a sentence that

exceeds their life expectancy violates the Eighth Amendment’s prohibition against cruel

and unusual punishment and subjecting an individual “to excessive sanctions.” Roper v.

Simmons, 543 U.S. 551, 560 (2005). The Supreme Court’s opinions in juvenile law

displays the “evolving standards of decency that mark the progress of a maturing society,”

Trop v. Dulles, 356 U.S. 86, 101 (1958).

       17.    Plaintiffs argue any sentence exceeding their life expectancy is a de facto

LWOP and Miller still applies to those sentenced to a Life term. A Federal Court in

Maryland addressed a case that dealt with a life sentence with the possibility of parole it

found that a life sentence still violated the Eighth Amendment because of an arbitrary

parole system. See Foster v. Dovey, TDC-15-3979 (D. Md. Apr. 27, 2018). Foster is

analogous to the Class’s claims regarding the adequacy of the parole system with the court

stating in Foster:

       At first glance, Miller appears inapplicable to Foster’s claims because
       although Foster was a juvenile at the time of the commission of the crime for
       which he was convicted, he received a sentence of life imprisonment, not life
       imprisonment without the possibility of parole. Foster, however, asserts that
       his sentence “in essence was transform(ed] without due process of law into
       a life sentence without the possibility of parole,” Suppl. Pet. at 4, ECF No.
       4, through a policy of former Maryland Governor Parris N. Glendening that
       an individual serving a life sentence would not be granted parole absent very
       limited circumstances, a policy referred to as “life means life.” Id. In Foster’s
                                             12
         Case 5:19-cv-00310-HE Document 1 Filed 04/04/19 Page 13 of 46



       case, the Maryland Court of Special Appeals held, in affirming the denial of
       Foster’s motion to alter or amend the judgment, that because a governor
       always retains discretion in granting or denying parole, Foster continues to
       serve a sentence of life imprisonment with the possibility of parole. Foster v.
       Kupec, No. 1841, at 6-7 (Md. Ct Spec. App. June 20, 2001) (citing Lomax v.
       Warden, 741 A.2d 476,480-81 (Md. 1999)).

       That decision was entered prior to the Supreme Court’s rulings in Miller and
       Montgomery. Since then, courts have been confronted with the question
       whether Maryland’s parole system provides meaningful review to juveniles
       with life sentences, sometimes referred to as “juvenile lifers,” such as Foster.
       Currently pending in this District is a case, in which Foster is a named
       plaintiff, that challenges the constitutionality of Maryland’s parole system as
       applied to juvenile lifers whose sentences ostensibly provide the possibility
       of parole. Maryland Restorative Justice Initiative v. Hogan, No. ELH-16-
       1021, 2017 WL 467731 (D. Md. Feb. 3, 2017). In denying a motion to
       dismiss, the court held that the plaintiffs had “sufficiently alleged that
       Maryland’s parole system operates a system of executive clemency, in which
       opportunities for release are ‘remote,’ rather than a true parole scheme in
       which opportunities for release are ‘meaningful’ and ‘realistic,’ as required
       by” Graham v. Florida, 560 U.S. 48, 75 (2010) (forbidding sentences of life
       without parole for juveniles committing non-homicide crimes). Maryland
       Restorative Justice Initiative, 2017 WL 467731 at *27.

       18.    Plaintiffs argue that in Oklahoma, the Governor retains sole discretion in a

grant of clemency, only after favorable recommendation by the PPB. This is a material fact

indistinguishable from Foster. Another indistinguishable fact is that a term of life has been

repeatedly addressed by the Tenth Circuit. In an unpublished opinion, Jackson v.

McCollum, Case No. 17-6137, (10th Cir. Jan. 18, 2018), the Court found “at all relevant

points in time, a life sentence in Oklahoma meant a term of imprisonment for the remainder

of the convicted individual’s natural life.” See also Parker v. Allbaugh, No. 18-CV-0232-

JED-FHM (N.D. Okla. Oct. 22, 2018) (same); Young v. Allbaugh, No. CIV 18-028-JHP-

KEW (E.D. Okla. Oct. 23, 2018) (same); Foster v. Allbaugh, No. CIV 17-051-JHP-KEW
                                        13
         Case 5:19-cv-00310-HE Document 1 Filed 04/04/19 Page 14 of 46



(E.D. Okla. Aug. 28, 2018) (same). A natural life term or equivalent exceeds the life

expectancy of the juvenile offender removing any realistic opportunity to obtain release

based upon an inadequate discretionary parole system violates the Eighth Amendment.

       19.    Stare decisis controls the definition of life sentences. In Hawkins v. State,

2002 OK CR 12, ¶ 46, 46 P.3d 139, 148, (“meaning of life without parole is self-

explanatory” and that an instruction on its meaning is not required). Powell v. State, 2000

OK CR 5, 995 P.2d 510, 536, cert. denied, 531 U.S. 935 (2000) (same); Howell v. State,

1998 OK CR 53, 967 P.2d 1221, 1224-25, cert. denied, 528 U.S. 834 (1999) (same);

McCracken v. State, 1994 OK CR 68, 887 P.2d 323, 334, cert. denied, 516 U.S. 859 (1995)

(same). In Hawkins at ¶ 47, supra, the OCCA found: “A life sentence means imprisonment

for the balance of the defendant’s natural life with the possibility of being considered for

parole…. A life without parole sentence means imprisonment for the balance of the

defendant’s natural life without the possibility of ever being considered for parole. (quoting

Johnson v. State, 1996 OK CR 36, 928 P.2d 309, 320). With the Court’s definition of a

natural life sentence, the sentences exceed Plaintiffs life expectancy equivalent to de facto

LWOP.

       20.    The Court’s reasoning in Graham applies to de facto LWOP sentences with

the same force as it does to de jure ones. Like de jure LWOP, de facto LWOP is entirely

incompatible with Graham’s mandate those juvenile offenders capable of reform be

afforded a meaningful opportunity for release. In Moore v. Biter, 725 F.3d 1184, 1194 (9th

Cir. 2013) the Court found that “[De facto LWOP] is irreconcilable with Graham’s
                                             14
            Case 5:19-cv-00310-HE Document 1 Filed 04/04/19 Page 15 of 46



mandate that a juvenile nonhomicide offender must be provided ‘some meaningful

opportunity’ to reenter society.” (quoting Graham at 75); see also Miller at 473 (“Life

without parole . . . [is] at odds with a child’s capacity for change.”).

         21.    Other state courts have made determinations regarding fixed term sentences

where the Court found in Casiano v. Comm’r of Corr., 317 Conn. 52, 115 A.3d 1031,

(2015) (“a fifty year term and its grim prospects for any future outside of prison effectively

provide a juvenile offender with ‘no chance for fulfillment outside prison walls, no chance

for reconciliation with society, no hope’” (quoting Graham, 560 U.S. at 79)), Bear Cloud

v. State, 334 P.3d 132, 136, 141-42 (Wyo. 2014) (holding that a sentence that would keep

the defendant in prison until age sixty-one was the functional equivalent of a life sentence),

and State v. Null, 836 N.W.2d 41, 72 (Iowa 2013) (holding that “Miller’s principles are

fully applicable to a lengthy term-of-years sentence”). (emphasis added). A lengthy term

of year sentence can also be a natural life sentence. In Parker v. Allbaugh, No. 18-CV-

0232-JED-FHM 1 (N.D. Okla. Oct. 22, 2018) the Court faced an argument that dealt with a

199-year sentence which found Parker’s argument assuming without deciding that his

sentence was the equivalent of Life. The Tenth Circuit denied a COA to Parker.

         A.     FLORIDA SUPREME COURT:
                Lee v. State, 234 So. 3d 562 (Fla. 2018).

         25.    The Florida Supreme Court in Lee v. State, found Lee was originally

sentenced to life imprisonment on April 20, 2001. Because of the Florida Statutes, the trial


1
    The Court shall take judicial notice under Fed. R. Evid. 201.
                                               15
         Case 5:19-cv-00310-HE Document 1 Filed 04/04/19 Page 16 of 46



court classified the offense as a life felony and sentenced Lee to life without parole. After

Graham, supra, Lee moved to correct his illegal sentence, which the trial court granted. At

the conclusion of resentencing in 2011, a successor trial judge sentenced Lee to 40 years

imprisonment with a twenty-five-year minimum mandatory sentence. Forty years is

consistent throughout the United States in sentencing a juvenile offender and should further

add supportive weight to Plaintiffs request for declaratory judgment. While those offenders

subject to the 85% rule in Oklahoma must be entitled to receive credits. A flat sentence of

40 years without earned credits would exceed the juvenile offender’s life expectancy and

not provide a meaningful opportunity for release.

       B.     THE SEVENTH CIRCUIT:
              McKinley v. Butler, 809 F.3d 908 (7th Cir. 2016)

       26.    In McKinley v. Butler, Judge Posner applied the logic of Miller to vacate a

100-year sentence imposed on a non-incorrigible juvenile offender, reasoning that the

District Court “did not consider the Supreme Court’s ‘children are different’ statement in

Miller,” and that:

       [I]t is such a long term of years (especially given the unavailability of early
       release) as to be— unless there is a radical increase, at present unforeseeable,
       in longevity within the next 100 years—a de facto life sentence, and so the
       logic of Miller applies. . . .

       [T]he “children are different” passage . . . from Miller v. Alabama cannot
       logically be limited to de jure life sentences, as distinct from sentences
       denominated in numbers of years yet highly likely to result in imprisonment
       for life. Id. at 911.

       27.    The fact that the “children are different” passage from Miller cannot be

                                             16
         Case 5:19-cv-00310-HE Document 1 Filed 04/04/19 Page 17 of 46



limited solely to de jure LWOP and because the PPB’s policy is not adequate to comply

with the realistic opportunity for release. The Plaintiffs due process claims against the

Defendant Board demonstrate their policies violate the Fourteenth Amendment for failing

to meet the mandates of Graham and Miller.

       C.     THE NINTH CIRCUIT:
              Moore v. Biter, 725 F.3d 1184 (9th Cir. 2013)

       28.    In Moore v. Biter, at 1194 , reversed and remanded the action to the District

Court with instruction to grant the Writ. The California Court of Appeals unreasonably

concluded that Graham did not apply to a 254-year sentence for multiple crimes because

it was a term-of-years sentence. Id. at 1187. The Ninth Circuit held that the state court’s

failure to apply Graham was “contrary to . . . clearly established Federal law,” Id. at 1186

(quoting 28 U.S.C. § 2254(d)(1)), because (1) “Graham’s focus was not on the label of a

‘life sentence,’” Id. at 1192; (2) both LWOP and de facto LWOP “deny the juvenile the

chance to return to society,” Id.; and (3) the sentence “is irreconcilable with Graham’s

mandate that a juvenile nonhomicide offender must be provided ‘some meaningful

opportunity’ to reenter society,” Id. at 1194.

       29.    Plaintiffs have demonstrated there is not any meaningful or realistic

opportunity to obtain release with absolutely no mandates in place that require the PPB to

consider any factor of rehabilitation and maturity. In Stevens v. State, 2018 OK CR 11, ¶

2, 422 P.3d 741, J; Hudson brought attention to the legislative branch in his opinion

specially concurring and writing “[w]e can only hope at this point that any Legislative

                                             17
         Case 5:19-cv-00310-HE Document 1 Filed 04/04/19 Page 18 of 46



action in this area will provide additional explanation beyond that set forth in the current

instructions.” To date, there has been no legislation that has changed any consideration

factors or established a procedural due process to allow for a meaningful procedure and

realistic opportunity to those offenders. Law makers continue to voice their

unconstitutional concerns in juvenile law and demonstrating unreasonable and arbitrary

actions. Plaintiffs construe the State’s failure to act and implement legislation that is

constitutional requires intervention by this Court to ensure that the compliance with

Graham and Miller occur. Even under the current legislative session the law will remain

unconstitutional. To date, no law has been enacted.

       D.     THE TENTH CIRCUIT:
              Budder v. Addison, 851 F.3d 1047 (10th Cir. 2017),
              cert. denied, Byrd v. Budder, ___ U.S.___, (Nov. 27, 2017)

       30.    In Budder, supra, the Tenth Circuit held, also on AEDPA review, that a

sentence of 155 years for parole consideration violated the Eighth Amendment under

Graham. Id. at 1053 n.4 (“Graham addressed any sentence that would deny a juvenile

nonhomicide offender a realistic opportunity to obtain release, regardless of the label a

state places on that sentence.”). It reasoned that Graham created a categorical rule, which

a state cannot escape “merely because [it] does not label this punishment as ‘life without

parole.’” Id. at 1056. Budder’s original sentences of life without parole was modified by

the OCCA where the Court simply removed life without parole, imposing life

imprisonment and ordering those sentences to run consecutive. Budder received a life


                                            18
            Case 5:19-cv-00310-HE Document 1 Filed 04/04/19 Page 19 of 46



    sentence with the possibility of parole. The class argues in this case that even Budder’s

    life sentences offends the constitution for a non-homicide offense.

                 Establishing a Term Certain for Release on Parole Would
                 Effectuate the Eighth Amendment’s Ban on Cruel and Unusual
                 Punishment So that a Sentence Does Not Exceed a Juvenile
                 Offender’s Life Expectancy.

          31.    Addressing a juvenile offender’s life expectancy provides an informed

estimate that allows sentencing courts to calculate the time he must complete to reenter

society with a meaningful opportunity for release. Society accepts the age of retirement as

a transitional life stage where an individual permanently leaves the work force after having

contributed to society during his or her working life 2. It is indisputable that retirement is

widely acknowledged as an earned inflection point in one’s life, marking the simultaneous

end of a career that contributed to society in some capacity and the birth of an opportunity

for the retiree to attend to other endeavors in life. The Eighth Amendment’s requirement

of meaningful opportunity for release for a juvenile offender should presumptively be

mandated before the age of retirement. Cf. Graham at 58. To determine whether a

punishment is cruel and unusual, courts must look beyond historical conceptions to the

evolving standards of decency that mark the progress of a maturing society. Estelle v.

Gamble, 429 U.S. 97, 102 (1976)).

          32.    A sentence that preserves the juvenile offender’s opportunity to contribute



2
 See, Retirement, Black’s Law Dictionary (10th ed. 2014) “Termination of one’s own
employment or career, esp. upon reaching a certain age . . . .”.
                                          19
         Case 5:19-cv-00310-HE Document 1 Filed 04/04/19 Page 20 of 46



productively to society inherently provides him or her with “hope” to “reconcil[e] with

society” and achieve “fulfillment outside prison walls.” Graham at 79. It also accounts for

the Court’s trepidation that LWOP sentences deprive non-incorrigible juvenile offenders

of vocational training opportunities, which presumably otherwise prepare them to become

productive members of society. Graham at 74.

      33.     The age of 65 appears to be the commonly accepted age of retirement in the

national conscience. It was set as the original normal retirement age when the Social

Security Act was enacted in 1935, and remains one of the most, if not the most, frequent

ages of retirement. See Social Security Act of 1935, Pub. L. No. 74-271, § 210(c), 49 Stat.

620 (defining “qualified individual” for Social Security in part as “any individual with

respect to whom . . . is at least sixty-five years of age”); Id. § 202(a) (authorizing “qualified

individual[s]” to receive Social Security payments “on the date [they] attain[] the age of

sixty-five”). Today, pension plans must distribute benefits by age 65 to qualify for various

significant tax benefits, see 26 U.S.C. § 401(a)(14)(A), and the Employment Retirement

Security Act defines the term “normal retirement age” in part as “the time a plan

participant attains age 65,” 29 U.S.C. § 1002(24); see also 26 U.S.C. § 411(a)(8)(B)(i)

(same); 26 C.F.R. § 1.411(a) -7(b)(ii)(A) (same).

              Class Action suit in the Western District of Missouri Challenging
              the Missouri Pardon and Parole Board. Brown, et al. v. Precythe,
              Case No. 2:17-cv-04082-NKL, (W.D. MO)

       34.    In Brown, et al. v. Precythe, the Plaintiffs filed a §1983 action against the

PPB that alleged “the Board, which has sole authority to grant or deny parole applications,
                                           20
         Case 5:19-cv-00310-HE Document 1 Filed 04/04/19 Page 21 of 46



is “a political body long criticized for its arbitrariness, dysfunction, and lack of

transparency.” In Oklahoma, there is one additional actor in the clemency process — the

Governor — that often manifests as an arbitrary actor according to the statistics of the PPB.

The Plaintiffs in Brown argue that “the Board also presides over too many hearings to fairly

consider the plaintiffs’ applications.” The PPB has “historically enjoyed broad discretion

in its decision making” and decisions purportedly rendered by the full board are not

reviewable. Id. This also reigns true in Oklahoma, the PPB is exempt from Article II

provisions of the Oklahoma Administrative Procedures Act (“APA”) as it need not explain

its denial. However, now that a liberty interests arises, the Court in Brown, supra,

concluded that under Graham, Miller, and Montgomery, the juvenile offender has a liberty

interest in a meaningful parole review. The State of Oklahoma’s parole process is

inadequate to fulfill the requirements — which require more than a discretionary parole

process — leaving the juvenile offender doomed with a sentence that exceeds their life

expectancy. A natural life sentence in Oklahoma is a de facto LWOP. The statistics of the

PPB provide an irrebuttable presumption that Petitioner has a de facto LWOP sentence.

       35.    The OCCA has repeatedly rejected the argument about the PPB not providing

a meaningful and realistic opportunity to obtain parole, finding that the argument is outside

the purview of post-conviction procedures. However, because a federally established right

to a parole system has been established for a juvenile offender there is standing to bring a

claim against the PPB for the arbitrariness in a discretionary parole system inadequate to

meet the mandates from the Supreme Court regarding the meaningful and realistic
                                             21
         Case 5:19-cv-00310-HE Document 1 Filed 04/04/19 Page 22 of 46



opportunity. A realistic opportunity means — it is more likely achievable — and more than

only a remote possibility.

       36.     On October 12, 2018, the Federal Court in Brown granted the parties’

motions for summary judgment, in part and DENIED in part. The Court found “the

evidence establishes that certain Defendants’ policies, procedures, and customs for parole

review for those serving JLWOP sentences violate the class members’ constitutional

rights.” The LWOP also extends to the de facto LWOP. The Court further stated: (“[T]he

court denies without prejudice Hayden’s request for the injunctive relief and gives the

parties 60 days to present a plan for the means and mechanism for compliance with the

mandates of Graham to provide a meaningful opportunity to obtain release based on

demonstrated maturity and rehabilitation to juvenile offenders convicted as adults. The

plan should include revised policies, procedures, and customs designed to ensure that all

Class members are provided a meaningful and realistic opportunity for release based on

demonstrated maturity and rehabilitation.”). Can Oklahoma dispute the statistics of the

PPB that demonstrate the PPB’s procedures are inadequate to provide for a realistic

opportunity?

               Graham and Miller, Does Not Support a Term-of-Years Sentence
               that Exceeds the Juvenile Offender’s Life Expectancy Because
               Miller’s Eighth Amendment Concerns are for a Meaningful
               Consideration and Realistic Opportunity for Release.

       37.     Multiple Federal Court decisions have concluded that Graham, Miller, and

Montgomery require a meaningful opportunity for a juvenile offender’s release upon

                                           22
         Case 5:19-cv-00310-HE Document 1 Filed 04/04/19 Page 23 of 46



demonstration of maturity and rehabilitation. See Greiman v. Hodges, 79 F. Supp. 3d 933,

943-44 (S.D. Iowa 2015) (denying motion to dismiss claim that parole review procedures

were not compliant with Graham where plaintiff alleged that the parole board “failed to

take account of Plaintiff’s youth and demonstrated maturity and rehabilitation” and relied

solely on “seriousness of the offense” in denying parole) (quotation marks and citation

omitted).

       38.    Maryland Restorative Justice Initiative v. Hogan, supra, (denying motion to

dismiss because plaintiffs sufficiently alleged that Maryland’s parole system provided only

“remote,” rather than “meaningful” and “realistic,” opportunities for release, including by

“den[ying] parole due to the nature of their offenses or their status as lifers”); Hayden v.

Keller, 134 F. Supp. 3d 1000, 1009 (E.D. N.C. 2015) (denying defendants’ motion for

summary judgment and granting plaintiff’s motion for summary judgment in part after

finding that the North Carolina parole system failed to provide a meaningful opportunity

for parole because the commissioners and case analysts did not “distinguish parole reviews

for juvenile offenders from adult offenders, and thus fail[ed] to consider ‘children’s

diminished culpability and heightened capacity for change’”) (citing Miller at 479); Wershe

v. Combs, No. 12-1375, 2016 WL 1253036, at **3-4 (W.D. Mich. Mar. 31, 2016) (finding

the reasoning in Greiman, Maryland Restorative Justice, and       “persuasive,” and noting

that the “Supreme Court’s discussion of a meaningful opportunity to obtain release . . .

suggests that the decision imposes some requirements after sentencing as well,” but

concluding that the evidence indicated that the parole board considered the plaintiff’s
                                            23
            Case 5:19-cv-00310-HE Document 1 Filed 04/04/19 Page 24 of 46



“maturity and rehabilitation”).

       39.      While the sovereign rights of the State are dissolved, the best interests of the

State would be to define a Life sentence that would not exceed the life expectancy of a

juvenile offender. The procedures of the Oklahoma Pardon and Parole Board remain

inadequate to comply with the mandates from the Supreme Court. The federal courts have

determined that a liberty interest exists in parole for those offenders that committed an

offense as a juvenile. A natural life which exceeds Plaintiffs life expectancy does not

support the position of rehabilitation thus a life sentence violates the Eighth and Fourteenth

Amendments.

          40.   Due process “is flexible and calls for such procedural protections as the

particular situation demands.” Morrissey v. Brewer, 408 U.S. 471, 481 (1972). The

function of legal process, as that concept is embodied in the Constitution, and in the realm

of factfinding, is to minimize the risk of erroneous decisions. Because of the broad

spectrum of concerns to which the term must apply, flexibility is necessary to gear the

process to the particular need; the quantum and quality of the process due in a particular

situation depend upon the need to minimize the risk of error. Mathews v. Eldridge, 424

U.S. 319, 335 (1976).

    II.         OKLAHOMA’S TRUTH AND SENTENCING ACT (“ACT”)
                AND SENTENCING MATRIX WERE REVIVED AND
                REENACTED BY REFERENCE IN 2018 DEFINING A LIFE
                SENTENCE AS A TERM OF 18 TO 60 YEARS.

          41.   Plaintiffs argue their life sentences for both homicide and non-homicide

                                               24
           Case 5:19-cv-00310-HE Document 1 Filed 04/04/19 Page 25 of 46



offenses have become certain by legislative definition. Plaintiffs state that the legislature

has defined a life sentence as a term of years between 18 and 60. Plaintiffs rely on a

statement in the 1997 Oklahoma’s Truth and Sentencing Act (“Act”) and sentencing matrix

that is specific to sentences for first degree murder relying on the Act’s “general definition”

of a life sentence defining it as a term of 18 to 60 years. Plaintiffs’ claims are based upon

the legislative action utilizing the matrixes under 57 O.S. 2018 3 § 332.7 which refers to

persons eligible for consideration for Parole. The language used in this subsection is clear

and unmistakable which provides:

         A.    For a crime committed prior to July 1, 1998, any person in the custody
               of the Department of Corrections shall be eligible for consideration
               for parole at the earliest of the following dates:

               1.     Has completed serving one-third (1/3) of the sentence;

               2.     Has reached at least sixty (60) years of age and also has
                      served at least fifty percent (50%) of the time of
                      imprisonment that would have been imposed for that
                      offense pursuant to the applicable matrix, provided in
                      Sections 598 through 601, Chapter 133, O.S.L. 1997;
                      provided, however, no inmate serving a sentence for
                      crimes listed in Schedules A, S-1, S-2 or S-3 of Section
                      6, Chapter 133, O.S.L. 1997, or serving a sentence of
                      life imprisonment without parole shall be eligible to be
                      considered for parole pursuant to this paragraph;

               3.     Has reached eighty-five percent (85%) of the midpoint
                      of the time of imprisonment that would have been
                      imposed for an offense that is listed in Schedule A, B,
                      C, D, D-1, S-1, S-2 or S-3 of Section 6, Chapter 133,
                      O.S.L. 1997, pursuant to the applicable matrix;
                      provided, however, no inmate serving a sentence of life

3
    Amended by Laws 2018, HB 2286, c. 117, § 2, eff. November 1, 2018.
                                          25
         Case 5:19-cv-00310-HE Document 1 Filed 04/04/19 Page 26 of 46



                     imprisonment without parole shall be eligible to be
                     considered for parole pursuant to this paragraph; or

              4.     Has reached seventy-five percent (75%) of the midpoint
                     of the time of imprisonment that would have been
                     imposed for an offense that is listed in any other
                     schedule, pursuant to the applicable matrix; provided,
                     however, no inmate serving a sentence of life
                     imprisonment without parole shall be eligible to be
                     considered for parole pursuant to this paragraph.

       42.    Plaintiffs state because the effective date of the new statute in 2018,

Oklahoma’s Truth and Sentencing Act became effective and must be applied to them.

Plaintiffs argue those sentenced before the enactment of the 85% rule in 2001 may receive

credit for time served and earned credits. Plaintiffs argue that the legislative action upon

which their claims are based occurred November 1, 2018, establishing the factual predicate

of the Class’s claims. Plaintiffs’ claims are actionable under 42 U.S.C. § 1983 because the

actions of the Government were solely arbitrary relating to an Act that never went into

effect, nonetheless the Act has been revived by reference to that provision.

       43.    However, the Court has supplemental jurisdiction over the state-law claim

under 28 U.S.C. § 1367. This statute generally confers supplemental jurisdiction over “all

other claims” in the same case or controversy as a federal question, without reference to

the nature of review. Chicago v. International College of Surgeons, 522 U.S. 156 (1997).

The Plaintiffs’ liberty interest in parole has created a federal constitutional claim because

of the State’s refusal to comply with the mandates from Graham and Miller. Plaintiffs

argue that after establishing federal jurisdiction the inquiry respecting the state claims are

                                             26
            Case 5:19-cv-00310-HE Document 1 Filed 04/04/19 Page 27 of 46



that they fall within a district court’s supplemental jurisdiction, not necessarily its original

jurisdiction. Plaintiffs emphasize the congressional intent of supplemental jurisdiction is to

allow the district courts to exercise jurisdiction over claims as to which original jurisdiction

is lacking.

          44.   The Oklahoma Truth in Sentencing Act initially was scheduled to become

effective on July 1, 1998. See 1997 Okla. Sess. Laws, 1st Reg. Sess., ch. 133 § 612 (eff.

July 1, 1998). The law, however, then was amended to take effect on July 1, 1999 which

extended the effective date of the law by one year. One day before the statute was to take

effect, the state legislature repealed it, eff. on July 1, 1999. This is approximately a week

after the June 24, 1999, agreement reached in Battle v. Saffle, (Case No. CIV-72-95-B) that

the parties agreed to honor and discussed further infra. The fact that the government

repealed this legislation showed a bad faith abandonment of the agreement in Battle v.

Saffle.

          45.   Plaintiffs argue the due process clause under the Fourteenth Amendment

protects against arbitrary legislative action. see e.g., Daniels v. Williams, 474 U.S. 327, 331

(1986) (the substantive due process guarantee protects against government power

arbitrarily and oppressively exercised). That arbitrary power came from a repeal of Truth

in Sentencing — oppressively exercised — after an agreement was reached in Battle. While

due process protection in the substantive sense limits what the government may do in both

its legislative Griswold v. Connecticut, 381 U.S. 479 (1965), and its executive capacities


                                              27
         Case 5:19-cv-00310-HE Document 1 Filed 04/04/19 Page 28 of 46



Rochin v. California, 342 U.S. 165 (1952), criteria to identify what is fatally arbitrary differ

depending on whether legislation or a specific act of a governmental officer is at issue.

       46.    Due process is procedural and substantive “[w]here a particular Amendment

provides an explicit textual source of constitutional protection…... that Amendment……

must be the guide for analyzing these claims.” County of Sacramento v. Lewis, 523 U.S.

833 (1998) (citing Graham v. Connor, 490 U.S. 386, 395 (1989); Albright v. Oliver, 510

U.S. 266, 273 (1994) (plurality opinion of Rehnquist, C. J.)). Substantive due process

prevents the government from engaging in conduct that “shocks the conscience,” . . . or

interferes with rights “implicit in the concept of ordered liberty.” United States v. Salerno,

481 U.S. 739, 746 (1987) (quoting Rochin v. California, 342 U.S. 165, 172 (1952) and

Palko v. Connecticut, 302 U.S. 319, 325-326 (1937)). Again, in Collins v. Harker Heights,

503 U.S. 115, 128 (1992), the Court said the substantive component of the Due Process

Clause is violated by executive action only when it “can properly be characterized as

arbitrary, or conscience shocking, in a constitutional sense.” Id.

       47.    Violating the substantive component of due process provides a cause of

action under § 1983 regardless of the availability of a state remedy. Cf. Parratt v. Taylor,

451 U.S. 527, 545 (1981); Roe v. Wade, 410 U.S. 113 (1973). The Federal Constitution

prohibits a State from taking certain actions, while in this case the State elected to

implement an Act then repealed the Act before its effective date. A legislative action —

totally arbitrary. While the 2018 statute revived the repealed Act, the Act should be

implemented in its entirety. A constitutional violation is complete as soon as the prohibited
                                             28
         Case 5:19-cv-00310-HE Document 1 Filed 04/04/19 Page 29 of 46



action is taken; the independent federal remedy is then authorized by the language and

legislative history of § 1983. Taking a historic account of explanations of due process, it

guarded against arbitrary action and to keep the capricious kings from destroying at

pleasure, SCOTUS found the concept that the framers intended to be was protection against

arbitrary action:

       The principal and true meaning of the phrase has never been more tersely or
       accurately stated than by Mr. Justice Johnson, in Bank of Columbia v. Okely,
       4 Wheat. 235-244 [(1819)]: As to the words from Magna Charta [sic],
       incorporated into the Constitution of Maryland, after volumes spoken and
       written with a view to their exposition, the good sense of mankind has at last
       settled down to this: that they were intended to secure the individual from the
       arbitrary exercise of the powers of government, unrestrained by the
       established principles of private right and distributive justice. Hurtado v.
       California, 110 U.S. 516, 527 (1884).

(quoting County of Sacramento v. Lewis, 523 U.S. 833, 845 (1998)).

       48.    The touchstone of due process is protection of an individual or a class against

the arbitrary action of government. In Wolff v. McDonnell, 418 U. S. 539, 558 (1974), it

was whether the fault lies in a denial of fundamental procedural fairness. See Fuentes v.

Shevin, 407 U.S. 67, 82 (1972), (the procedural due process guarantee protects against

“arbitrary takings”), or in exercising power with no reasonable justification in the service

of a legitimate governmental objective. In Washington v. Glucksberg, 521 U. S. 702, 720-

722 (1997), the Court addressed substantive due process and the method of substantive due

process analysis having two primary features:

              First, we have regularly observed that the Due Process Clause
              specially protects those fundamental rights and liberties which
              are, objectively, ‘deeply rooted in this Nation’s history and
                                             29
            Case 5:19-cv-00310-HE Document 1 Filed 04/04/19 Page 30 of 46



                tradition,’ . . . and ‘implicit in the concept of ordered liberty’
                ….. Second, we have required in substantive due-process cases
                a ‘careful description’ of the asserted fundamental liberty
                interest…. Our Nation’s history, legal traditions, and practices
                thus provide the crucial ‘guideposts for responsible decision
                making,’…… that direct and restrain our exposition of the Due
                Process Clause…... Id.


          49.   The common law principles of substantive due process prevent “arbitrary

impositions.” In Glucksberg, the Court rejected “shocks-the-conscience” test, just as it

rejected the less subjective “arbitrary action” test. A 1992 executive-action case, Collins v.

City of Harker Heights, 503 U.S. 115 (1992), which had paid lip service to “shocks-the

conscience,” see Id. at 128, was cited in Glucksberg for the proposition that “[o]ur Nation’s

history, legal traditions, and practices . . . provide the crucial ‘guide posts for responsible

decision making.” Glucksberg at 721, quoting Collins, supra, at 125. Even before

Glucksberg, the Court characterized the last “shocks-the-conscience” claim to come before

us as “nothing more than [a] bald assertio[n],” and had rejected it on the objective ground

that the petitioner “failed to proffer any historical, textual, or controlling precedential

support for [his alleged due process right], and we decline to fashion a new due process

right out of thin air.” Carlisle v. United States, 517 U.S. 416, 429 (1996). To avoid

repetition the issues with the arbitrary action and substantive due process carries over into

the next federal constitutional issue.

   III.         ADDITIONAL  EIGHTH    AND                      FOURTEENTH
                AMENDMENT VIOLATIONS.



                                               30
            Case 5:19-cv-00310-HE Document 1 Filed 04/04/19 Page 31 of 46



       a.       PRISON OVER CROWDING, INADEQUATE STAFFING
                THAT CANNOT BE CHARACTERIZED AS A CONDITION
                OF CONFINEMENT BUT A SYSTEMIC FAILURE ON THE
                PART OF THE STATE.

       50.      This proposition follows the substantive due process claim compounding the

substantive due process violations. The Plaintiffs support their positions with historical,

textual, and precedent beginning in 1972, when Bobby Battle filed a pro se Complaint

under 42 U.S.C. § 1983, alleging that conditions in the Oklahoma State Penitentiary (OSP)

at McAlester, Oklahoma, violated the Constitution of the United States. Counsel was

appointed by the Court and the United States entered the case as Plaintiff-Intervenor. The

Court found violations of the First, Eight, and Fourteenth Amendments to the Constitution

and entered-specific injunctions in the areas of racial segregation, due process, conditions

of confinement, access to courts, use of force, use of chemical agents, religious practice

and correspondence rights. Battle v. Anderson, 376 F. Supp. 402 (E.D. Okla. 1974).

       51.      The Court declared the case to be a class action and Ordered a remedy for

the violations which it had found. Following the entry of that Order, its terms were

extended to govern the conditions for all inmates in the custody of the State of Oklahoma.

In 1977, Orders were also entered relative to overcrowding which was also found to be

unconstitutional. Battle v. Anderson, 441 F. Supp. 516 (E.D. Okla. 1977), aff'd 564 F.2d

38,8 (10th Cir. 1978). See also Battle v. Anderson, 451 F. Supp. 719 (E.D. Okla. 1978),

modified 594 F.2d 786 (10th Cir. 1979). In June 1999, 26 years after the action was filed,



                                             31
            Case 5:19-cv-00310-HE Document 1 Filed 04/04/19 Page 32 of 46



the parties reached an agreement and a final Order of Dismissal was issued in Battle v.

Saffle.

          52.   In 1999, when the terms of the dismissal were issued by the Court in Battles,

the parties agreed to expressly defend the Agreement. The Oklahoma Department of

Corrections has failed to demonstrate compliance with the U.S. Constitution in areas of

that Agreement. This cannot be construed as good faith by the government in abandoning

the terms of that Agreement after a dismissal. The Government was provided real notice

that a systemic failure plagued the ODOC. The facts demonstrate the terms have been

violated. Their cannot be any failure of exhaustion because the Agreement would dissolve

any party exhaustion requirements by a class action for the substantive due process

violations under the Agreement.

          53.   The litigation in Battle brought four areas of reform in the Oklahoma prison

system. Passing time with the ODOC brought change in the operations of the Oklahoma

prison system. In 2016 the Bureau of Justice Statistics (BJS) released an annual inmate

census report detailing federal/state inmate populations and incarceration rates. The report

shows Oklahoma was second in the nation in overall incarceration rates for 2016 — with

673 people incarcerated per 100,000 residents. Defendant Allbaugh 4, ODOC Director, was

quoted stating “Unfortunately, none of this is a surprise,” “In fact, we expect Oklahoma’s



4
 http://doc.ok.gov/oklahoma-no-2-in-the-nation-in-incarceration-in-2016 The Court shall
take judicial notice under Fed. R. Evid. 201 of the ODOC website that can be accurately
and readily determined from sources whose accuracy cannot reasonably be questioned.
                                            32
         Case 5:19-cv-00310-HE Document 1 Filed 04/04/19 Page 33 of 46



incarceration rate to eventually be the country’s highest. This is due to the limited results

of criminal justice reform in our state – and Louisiana’s successful reform efforts that will

reduce how many people that state sends to prison.” The Crime and Justice Institute

indicates ODOC’s inmate population will grow 25% by 2026. In 2015, Oklahoma had

27,650 total offenders with 24,799 male offenders and 2,851 female offenders. In 2014,

there was 28,547 total offenders with 25,489 male offenders and 3,058 female offenders

demonstrating an increase of 3.2% total offenders with a 2.8% increase in male offender

population and 7.3% in female offender population. From 2014-2015, the number of

offenders increased by 3,748.

       54.    In 2018, Allbaugh’s prediction reigned true with the ODOC reaching an all-

time high for incarceration. For 2018, Oklahoma’s incarceration rate was 1,079 per

100,000 people which placed Oklahoma in the number one position in the World. The

study also says Oklahoma incarcerates people at rates higher than all countries with a

population of at least 500,000. In June of 2018, PPB member, Kris Steele, told the

associated press he expects the State’s reform efforts to slow the incarceration rate, not

reduce it. 5 Steele’s prediction was not correct about slowing incarceration from the

alarming numbers and growth within the ODOC.




5
 https://www.usnews.com/news/best-states/oklahoma/articles/2018-06-08/report-
oklahoma-tops-states-in-incarceration-rate. The Court shall take judicial notice under
Fed. R. Evid. 201.

                                             33
         Case 5:19-cv-00310-HE Document 1 Filed 04/04/19 Page 34 of 46



       55.    ODOC requested $1.53 billion in funding from the legislature for Fiscal Year

2019 — more than a $1 billion dollar increase over its appropriation of $485 million.

Besides more money for medical treatment, programs and IT needs, ODOC’s request

included more than $813 million for two new medium-security prisons, $107 million in

repairs to crumbling facilities, and $10 million in across-the-board raises. For 2018, the

Agency’s budget for the fiscal year was $1.6 billion dollars.

       56.    In 1978, when the Court reviewed the operations of ODOC, the entire prison

population was 4,250. The ODOC has continued to grow where in 1999 there was

approximately 20,000 inmates in custody. In 1978, the ODOC operated 6 prisons, in 1999,

it operated 17 prisons, and rented space in 5 private prisons. In 1978, 13% of the population

was held in community treatment centers; today only 8% of the population is in community

treatment centers or work centers. In 1978, the budget for the Department of Corrections

was $25.7 million; today the budget is approximate $1.6 billion dollars or an increase of

$494.3 million dollars. The conditions of the ODOC buildings are in disrepair according

to Defendant Allbaugh. This is another violation of the Agreement reached in Battles, not

adequately accommodating the operation of the agency.

       57.    Today, the ODOC operates 18 State facilities classified as maximum,

medium and minimum-security facilities. The State of Oklahoma has 3 private facilities

under contract and one private facility being operated by the state. There are 6 community

corrections centers in operation. The facilities are:

        Region I                           Region II                        Region III
                                            34
             Case 5:19-cv-00310-HE Document 1 Filed 04/04/19 Page 35 of 46




•   Dick Conner CC                  • Charles E. “Bill” Johnson        • Clara Waters CCC
•   Dr. Eddie Warrior CC              CC                               • Enid CCC
•   Howard McLeod CC                • James Crabtree CC                • Lawton CCC
•   Jackie Brannon CC               • John H. Lilley CC                • Oklahoma City CCC
•   Jess Dunn CC                    • Joseph Harp CC                   • Oklahoma State
•   Jim E. Hamilton CC              • Kate Barnard CC                    Reformatory
•   Mack Alford CC                  • LARC                             • Union City CCC
•   Northeast Oklahoma CC           • Mabel Bassett CC
•   Oklahoma State                  • North Fork CC
    Penitentiary                    • William S. Key CC


                                          Private Facilities

Cimarron CF 6                       Davis CF                          Lawton CF
Raymond Byrd, Warden                James Yates, Warden               R.C. Smith, Warden

Initial Contract Date               Initial Contract Date             Initial Contract Date
May 22, 1997                        April 4, 1996                     April 22, 1998



                                           Halfway Houses


• Bridgeway, Inc.                • OK Halfway House
• Carver Transitional Center     • Tulsa Transitional Center
• Catalyst Behavioral            • Turley Residential Center
  Services - Enid
• OKC Transitional Center
         58.    The Plaintiffs argue that because of overcrowding, the Class has been

    subjected to a deliberate indifference creating a substantive due process violation and



    6
     The facility has had several violent incidents over the past several years, including a unit-
    wide riot in 2013 and at least two riots in 2015. In 2016, a video surfaced of another
    prisoner fight at the facility. The cell phone video, obtained by KWTV, shows a prisoner
    being picked up by other inmates and thrown from the second floor of the facility.
                                                  35
           Case 5:19-cv-00310-HE Document 1 Filed 04/04/19 Page 36 of 46



subjecting Class members to unnecessary violence that plagues ODOC. Due process does

not require a prisoner seeking “a remedy for unsafe conditions [to] await a tragic event

[such as an] actual assault before obtaining relief.” Helling v. McKinney, 509 U.S. 25, 33,

34-35 (1993). However, with the known issues in DOC its indisputable that Plaintiffs’

shows that the risk of which he complains is not one that today’s society tolerates.

Establishing Eighth and Fourteenth Amendment violations above with the PPB’s lack of

providing a meaningful and realistic opportunity for release are just those claims that

society chooses not to tolerate. To establish that such exposure violates the Eighth

Amendment, however, the conditions presenting the risk must be “sure or very likely to

cause serious illness and needless suffering,” and cause “sufficiently imminent dangers.”

Helling v. McKinney, supra.

        59.      In February 2015, the Associated Press (AP) 7 issued a report indicating

Oklahoma has the highest rate of prison homicides in the nation. The figures reviewed by

the AP as part of months long investigation show 39 homicides at Oklahoma prisons

between 2001 and 2012, a rate of 14 per 100,000 inmates. The second highest rate is

Maryland with 11 homicides per 100,000. The national average is 4 per 100,000. Oklahoma

prison officials explained 38 killings inside Oklahoma prisons from 2005 to 2014, and a

review show 10 of the inmate victims were convicted of sex crimes. The study also showed




7
  https://www.tulsaworld.com/news/state/oklahoma-s-prison-inmate-homicide-rate-leads-nation/article_3b992c13-
940e-5d54-b816-99f5fde6b34c.html The Court shall take judicial notice under Fed. R. Evid. 201.
                                                      36
           Case 5:19-cv-00310-HE Document 1 Filed 04/04/19 Page 37 of 46



Oklahoma had an accidental death rate of 8 per 100,000 inmates, nearly triple the national

average.

       60.     ODOC spokeswoman Terri Watkins said she couldn’t confirm Oklahoma’s

homicide rate compared to other states, but acknowledged that the number of killings is

too high. “There’s absolutely no question it’s a bad number, and it’s absolutely an issue

that we’re looking at and one that no one wants to have, but it exists in the prison system,”

said Watkins. “We’re doing everything in our power ... but bad things happen when you’re

dealing with bad people.” Watkins declined to speculate on why Oklahoma’s rate is so

high, but those who work inside Oklahoma’s prisons say the reason is simple: “The

facilities are overcrowded and understaffed.” No exhaustion of remedies would lie against

the Agency for these violations of the Federal Constitution because exhaustion has proved

futile under Battle and the State’s arbitrary refusal to honor that Agreement.

       61.     Figures from the U.S. Bureau of Justice Statistics show Oklahoma had the

highest rate of inmate homicides during a period from 2005 to 2012. The incidents for the

years 2001-2015 are described by ODOC:

 •   2005: 5 homicides, one each at            • 2010: no homicides.
     Lawton CF, Cimarron CF, Oklahoma
     State Penitentiary, and Oklahoma          • 2011: 1 homicide at Oklahoma State
     State Reformatory.                          Reformatory.

 •   2006: 4 homicides; two at Dick            • 2012: 5 homicides; two at Lawton CF,
     Conner CC, and one each at                  and one each at Lexington Assessment
     Oklahoma State Reformatory and              and Reception Center, Oklahoma State
     Lawton CF.                                  Reformatory, and one at Mack Alford
 •   2007: 6 homicides; two at Oklahoma          CC.
     State Penitentiary, and one each at
                                             37
          Case 5:19-cv-00310-HE Document 1 Filed 04/04/19 Page 38 of 46



      Davis    CF,    Oklahoma    State               • 2013: 2 homicides; one at Lawton CF
      Reformatory, Dick Conner CC, and                  and one at Oklahoma State Penitentiary.
      Lawton CF.
                                                      • 2014: 3 homicides; one at James
  •   2008: 6 homicides; four at Oklahoma               Crabtree CC and two at Davis CF.
      State Reformatory, and one each at
      Oklahoma State Penitentiary and                 • 2015: 4 Oklahoma inmates were slain
      Dick Conner CC.                                   during a two-minute-long fight at the
                                                        Cimarron CF.
  •   2009: 6 homicides; all at the
      Oklahoma State Penitentiary.


        62.     With the 2014 homicide at James Crabtree, Warden Janet Dowling said she

had 60 correctional officers to oversee 1,010 inmates. Those officers work 12-hour shifts

and 20 hours of mandatory overtime each week. She said she had 28 open positions at the

facility and 61 support staff. “I can tell you my staffing level on the best days is 15 on the

day shift and 12 on the night shift to watch 1,010 inmates,” she said. “Recruitment and

retention are a very large challenge for us, especially at the Department of Corrections 8.”

        63.     On June 6, 2000, Joe Gamble, 29, a prison guard at the OSR in Granite,

Oklahoma, died from stab wounds inflicted by an inmate. Gamble saw another guard,

Callaway, being attacked by the inmate and intervened. Callaway, 35, was stabbed 13 times

by the inmate. The issues with corrections are not that security concerns are limited to the

offender population but extend to officer safety.




8
  https://www.enidnews.com/news/local_news/daughter-inmate-had-more-than-wounds/article_524c934d-fe00-
5b4c-8125-ecbff732ed5d.html The Court shall take judicial notice under Fed. R. Evid. 201.
                                                   38
           Case 5:19-cv-00310-HE Document 1 Filed 04/04/19 Page 39 of 46



        64.      In September of 2015, 4 Oklahoma inmates were slain and 4 others injured

during a two-minute-long fight at the Cimarron Correctional Facility in Cushing. This was

the deadliest incident in the history of ODOC.

        65.      On September 12, 2018, ODOC officials released information regarding two

deaths 9 at OSP. Officials stated the two deaths were not related. On January 12, 2019,

ODOC released information it is investigating an inmate homicide at OSP, in McAlester.

Department Officials say it took place Friday night. A correctional officer doing a routine

security check around 7:30 p.m. found a maximum-security inmate, Anthony Joseph

Palma, 10 unresponsive inside his cell.

        66.      On May 9, 2017, the ODOC was made aware of a video posted online 11 that

was recorded inside the Lexington Assessment and Reception Center (LARC) in 2016

appearing to be a collection from several days. Defendant Allbaugh said: “This type of

behavior and expression of opinion is unacceptable and will not be tolerated.” The

comments subject to the video were:

        “There ain't no pass... we are kinda going to backdoor some s*** today,” a
        corrections officer stated in a daily briefing.

        “I ain't got nothing other than we are short as f***... so, get down on them
        units and get the s*** out the windows, get these motherf***ers up and get
        them clean,” a corrections officer stated in a daily briefing.



9
  Stanley Majors, 63, and Bobby Bailey, 57.
10
   Palma was convicted at trial in Oklahoma County District Court in 2017 for a cold case murder. He was sentenced
to life in prison without the possibility of parole. He did not appeal.
11
   http://www.news9.com/story/35388616/doc-investigating-disturbing-video-from-state-prison. The Court shall
take judicial notice under Fed. R. Evid. 201.
                                                       39
            Case 5:19-cv-00310-HE Document 1 Filed 04/04/19 Page 40 of 46



         “Hey, before everybody leaves, we need to be doing our security checks.
         That guy had been dead for a minute., an officer said, “that motherf***er
         was already stiff or getting stiff.”

         “There's only like 40 child molesters in there... just lock the Godd*** doors
         and f*** them, let them die,” an officer said. “But don’t let them be dead
         more than 30 minutes or we are going to be in f***ing trouble.”

         67.      The Plaintiffs argue that while this incident was captured on video at one

facility, this is a commonplace occurrence within the ODOC. A spokesman with ODOC,

Mark Myers, in an unrelated incident stated 12 “unless criminal charges are filed, it’s

unlikely the investigation will be made public. Oklahoma’s Open Records Act exempts

law enforcement investigatory files from public release, even after an investigation has

been closed.”

         68.      The ODOC has the lowest paid correctional officers in the United States

while the corrections staff is responsible for the world’s largest offender population. This

important fact is crucial to understanding that employees are incentivized at introducing

contraband into the facilities. On January 3, 2019, food service supervisor Adam Siemer

was going through the employee security check point at the Oklahoma State Penitentiary

when a correctional officer told him to remove his prosthetic leg for searching. At the

bottom of the prosthetic, staff reportedly found two bags of methamphetamine. Siemer was

arrested by McAlester police and was suspended by ODOC.




12
   https://www.readfrontier.org/stories/correctional-officer-injuries-at-cushing-prison-latest-in-string-of-violent-
incidents-at-the-facility/. The Court shall take judicial notice under Fed. R. Evid. 201.
                                                          40
         Case 5:19-cv-00310-HE Document 1 Filed 04/04/19 Page 41 of 46



       69.    The Court has explained that to prevail on such a claim there must be a

“substantial risk of serious harm,” an “objectively intolerable risk of harm” that prevents

prison officials from pleading they were “subjectively blameless for purposes of the Eighth

Amendment.” Farmer v. Brennan, 511 U.S. 825, 842, 846, and n. 9, 114 S.Ct. 1970, 128

L.Ed.2d 811 (1994). See Savage v. Fallin, No. 16-6083. (10th Cir. 2016), the Court held:

       We reach the opposite conclusion as to Warden Bryant and DOC Director
       Patton. Savage cited statements made by Patton noting that prison
       understaffing has created dangerous situations in Oklahoma. He also claims
       that Patton personally made the decision to transfer inmates from county jails
       to DOC custody, causing overcrowding at JCCC. As to Bryant, Savage
       alleges that he has failed to appropriately discipline inmates and cites to
       public statements from the previous JCCC warden decrying understaffing at
       the facility. See Farmer, 511 U.S. at 842 (subjective element may be satisfied
       by showing that problems were “longstanding, pervasive, well-documented,
       or expressly noted by prison officials in the past”). Given that deliberate
       indifference may be demonstrated through “circumstantial evidence, and a
       factfinder may conclude that a prison official knew of a substantial risk from
       the very fact that the risk was obvious,” Id. We conclude Savage has satisfied
       his initial pleading burden as to the subjective prong.


       70.    “No static test can exist by which courts determine whether conditions of

confinement are cruel and unusual, for the Eighth Amendment must draw its meaning from

the evolving standards of decency that mark the progress of a maturing society.” Rhodes v.

Chapman, 452 U.S. 337, 346 (1981). The Constitution “does not mandate comfortable

prisons,” Rhodes at 349, but neither does it permit inhumane ones, and it is now settled that

“the treatment a prisoner receives in prison and the conditions under which he is confined

are subject to scrutiny under the Eighth Amendment.” Helling at 31.


                                             41
           Case 5:19-cv-00310-HE Document 1 Filed 04/04/19 Page 42 of 46



         71.    The Amendment also imposes duties on these officials, who must provide

humane conditions of confinement; prison officials must ensure that inmates receive

adequate food, clothing, shelter, and medical care, and must “take reasonable measures to

guarantee the safety of the inmates,” Hudson v. Palmer, 468 U.S. 517, 526-527 (1984). See

Helling v. McKinney, 509 U.S. 25, 33, 34-35 (1993); Washington v. Harper, 494 U.S. 210,

225 (1990); Estelle, 429 U.S., at 103. Cf. DeShaney v.Winnebago County Dept. of Social

Servs., 489 U.S. 189, 198-199 (1989).

         72.    No doubt overcrowd increases the incidents of both infectious communicable

diseases (e. g., flu, hepatitis, tuberculosis, etc.,) and stress related diseases (e. g., rashes,

asthma, hypertension, etc.). It is a harsh thing to say that the lives and health of inmates

must be sacrificed to the administrative convenience of the defendants. Battle v. Anderson,

564 F. 2d 388, 398 (10th Cir. 1977). In Battle at 401, the Court held that the Trial Court’s

finding that the overcrowding inmate population at the two subject Oklahoma institutions

constitutes cruel and unusual punishment proscribed under the Eighth Amendment to the

United States Constitution, is supported by substantial evidence. See Estelle v. Gamble,

429 U.S. 97 (1976)

         73.    In July 1973, OSP at McAlester erupted into one of the worst prison riots in

U.S. history 13. Crowded conditions that led to the riot had been in place almost since the


13
     Bibliography
     • Daily Oklahoman (Oklahoma City), 1 August 1973.
     • Clyta Foster Harris, “A History of the Oklahoma Prison System, 1967–1983” (Ph.D.
       diss., University of Oklahoma, 1985).
                                               42
         Case 5:19-cv-00310-HE Document 1 Filed 04/04/19 Page 43 of 46



facility’s construction in 1911. Housing capacity for 1100 inmates was surpassed in 1920,

and by 1973, the prison population exceeded 2200. Gov. David Hall’s refusal to sign parole

recommendations for drug offenders and individuals convicted of violent crimes had

contributed to prison overcrowding. The numbers with today’s PPB also indicate the same

arbitrary decisions contributing to the mass numbers of offenders in Oklahoma. Also,

poorly trained staff and inadequate correctional officers and other factors also led to

prisoners’ discontent in 1973.

       74.    Around 2:30 p.m., inmates in the mess hall stabbed Capt. C.C. Smith and Lt.

Thomas Payne. Prison official Jack Hall and Deputy Warden Sam Johnston both attempted

to help but were attacked by 11 or 12 inmates and taken as the first hostages.

Approximately 21 prison officials were held hostage. At 4:30 p.m. the first of three inmate

deaths occurred when Elwoodrow Lee Brooks was stabbed and beaten to death by fellow

prisoners. By 5:35 p.m. the inmates had seized the hospital; 25 minutes later the prison was

ablaze. Among the demands the inmates made for the release of hostages were total

amnesty for the ringleaders of the riot, media coverage, and access to U.S. Justice

Department and American Civil Liberties Union attorneys. On July 28 at 12:30 p.m.

inmates released the hostages but retained control of the prison until August 4. The riot


 • McAlester (Oklahoma) News-Capital, 5 August 1973.
 • McAlester Prison Riot, Vertical File, Research Division, Oklahoma Historical
   Society, Oklahoma City.
 • Harijit S. Sandhu, “History of Corrections in Oklahoma, 1908–1988” (Stillwater:
   Oklahoma State University, 1991).
 • Tulsa (Oklahoma) Tribune, 16 March 1974.
                                           43
         Case 5:19-cv-00310-HE Document 1 Filed 04/04/19 Page 44 of 46



caused more than $20 million in damage to twenty-four buildings, and the state considered

closing the prison. A Special Task Force Committee on Penal Institutions convened from

August 7 to September 21, 1973, to determine the fate of the McAlester prison and the

penal system in Oklahoma. The committee determined that the Oklahoma State Prison

should function only as a maximum-security prison for three hundred to five hundred

prisoners and that personnel quality should be improved by in-service training and higher

salaries. Today salaries are the lowest in the United States for Oklahoma prison workers.

       75.    Unfortunately, these provisions were never implemented and thus did little

to solve the problems. In March 1974, Bobby Battle, won a lawsuit against Warden Park

J. Anderson and the ODOC for alleged cruelty and discrimination. United States District

Court Judge Luther Bohanon ruled for Battle and handed down a written opinion listing 43

orders to corrections officials about minimum standards for the prisoners’ medical care,

housing, and safety.

       76.    Despite changes in prison conditions, another riot occurred at OSP on

December 17, 1985, when a group of inmates stabbed three guards, one seriously and took

seven other officers’ hostage. After a 17-hour standoff, the hostages were released. About

80 inmates caused $376,000 damage. On August 29, 1983, inmates took temporary control

of Dick Conner Correctional Center near Hominy. One inmate died and 19 inmates and

three guards were hospitalized. During the siege, fires were set in several housing units and

a library. With repairs costing $1.8 million. In May 1988, eight correctional officers were

held captive during a three-day riot at Mack Alford Correctional Center in Stringtown. The
                                             44
            Case 5:19-cv-00310-HE Document 1 Filed 04/04/19 Page 45 of 46



guards were released unharmed, but two housing units were burned, causing an estimated

$7 million in damage. The history with the ODOC with overcrowding cannot be exhausted

as exhaustion is futile.

IV.    EXHAUSTION OF REMEDIES.

       77.      The exhaustion doctrine is inapplicable to the Plaintiff’s claims in their

entirety because neither Defendant has “no power to decree ……. relief.” Reiter v. Cooper,

507 U.S. 258, 269 (1993). Plaintiff’s need not exhaust administrative remedies where doing

so would otherwise be futile or inadequate. See Smith v. Robinson, 468 U.S. 992, 1014,

n.17 (1984) (citing cases); see also 121 Cong. Rec. 37416 (1975) (remarks of Sen.

Williams) (“[E]xhaustion . . . should not be required . . . in cases where such exhaustion

would be futile either as a legal or practical matter”). As a legal matter any issue raised is

a non grievable issue under ODOC’s officials.



RELIEF SOUGHT

       1.     Declaratory Judgment that the current parole process afforded to those
              convicted as juveniles serving de facto LWOP sentences are unconstitutional.
       2.     An injunction requiring Defendants to provide proceedings that afford a
              meaningful opportunity to obtain release based on demonstrated maturity and
              rehabilitation for youthful offenders serving unconstitutional de facto LWOP
              sentences.
       3.     Plaintiffs seek declaratory judgement because the Oklahoma legislature’s
              utilizing Oklahoma’s Truth and Sentencing Act (“Act”) and sentencing
              matrix.
       4.     Plaintiffs seek all costs associated with this action
       5.     Plaintiffs seek reasonable attorney fees.


                                             45
         Case 5:19-cv-00310-HE Document 1 Filed 04/04/19 Page 46 of 46



                                                  Respectfully Submitted,


                                                  /s/ RONALD “SKIP” KELLY
                                                  RONALD “SKIP” KELLY, OBA # 4937
                                                  Two Broadway Executive Park
                                                  205 NW 63rd, Suite 150
                                                  Oklahoma City, OK 73116
                                                  (405) 235-1976
                                                  (405) 286-6316 (fax)
                                                  kellyron01@yahoo.com
                                                  Attorney for Plaintiff


                             CERTIFICATE OF SERVICE

     I certify that on this 2nd day of April, 2019, I electronically transmitted the attached
document to the Clerk of Court using the ECF System.




                                                  /s/ RONALD “SKIP” KELLY
                                                  RONALD “SKIP” KELLY




                                             46
